DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authority for the examiner’s amendment to the title may be found in MPEP § 606.01, which states that “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”
Authority for the examiner’s amendment to the claims was given by Applicant’s representative Charles Greene (USPTO Reg. No. 55,223) in an interview on 3/24/2021 (see attached Interview Summary).

Amendment to the Title
The title is amended as follows:
-- OPTICAL IMAGING SYSTEM HAVING PRISM, FIXED LENS GROUPS, MOVABLE LENS GROUPS AND CORRECTION LENS GROUP --

Amendment to the Claims
Claims 1, 8 and 14 are amended.  Please add the word “each” to the last clause of Claims 1, 8 and 14 as follows:


    PNG
    media_image1.png
    342
    572
    media_image1.png
    Greyscale

wherein the second movable lens group includes two lenses each having positive refractive power.


    PNG
    media_image2.png
    321
    573
    media_image2.png
    Greyscale

wherein the second movable lens group includes two lenses each having positive refractive power.


    PNG
    media_image3.png
    371
    573
    media_image3.png
    Greyscale

wherein the second movable lens group includes two lenses each having positive refractive power.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 1, although the prior art discloses various optical imaging systems, including:


    PNG
    media_image4.png
    113
    558
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    205
    572
    media_image5.png
    Greyscale


The prior art fails to disclose or suggest the above features further comprising:

wherein the second movable lens group includes two lenses each having positive refractive power


With respect to Claim 8, although the prior art discloses various optical imaging systems, including:


    PNG
    media_image6.png
    293
    572
    media_image6.png
    Greyscale


The prior art fails to disclose or suggest the above features further comprising:

wherein the second movable lens group includes two lenses each having positive refractive power


With respect to Claim 14, although the prior art discloses various optical imaging systems, including:


    PNG
    media_image7.png
    343
    574
    media_image7.png
    Greyscale


The prior art fails to disclose or suggest the above features further comprising:

wherein the second movable lens group includes two lenses each having positive refractive power

With respect to Claims 2-7, 9-13 and 15-18, these claims each depend from Claim 1 or Claim 8 or Claim 14 and are therefore allowable for at least the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is (571) 272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872